Citation Nr: 0615393	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-22 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent 
for allergic rhinitis and chronic asthma. 

2. Entitlement to an initial rating greater than 10 percent 
for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1991 to July 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
The veteran had a hearing before the Board in February 2006 
and the transcript is of record. Subsequently, the veteran 
submitted additional medical records from May 2002 to 
February 2006 along with a waiver of regional office 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran, during his February 2006 hearing before the 
Board, testified that his right shoulder condition, allergic 
rhinitis and recurrent asthma have worsened since separation 
from service in July 2001.

The most recent VA examinations for his conditions were in 
September 2003. At that time, the veteran's right shoulder 
condition was manifested by slight limitation of motion and 
chronic pain. The examiner diagnosed the condition as chronic 
tendonitis. The veteran's respiratory conditions, in 
September 2003, were diagnosed as status-post septoplasty 
secondary to a broken nose, seasonal allergic rhinitis, and 
bronchial asthma. Specifically in regard to the veteran's 
allergic rhinitis, the examiner noted a 60 percent reduction 
in airway size on each nostril. In regard to the veteran's 
asthma, the examiner noted frequent use of an inhaler, on an 
every other day ("qod") basis. 

Subsequent VA outpatient treatment records from 2003 to 2006 
show differing in severity of each of the veteran's 
conditions through time. In regard to the veteran's asthma 
and allergies, treatment records from 2003 show "severe 
allergies" and serious asthmatic attacks, whereas 2005 and 
2006 records consistently cite the veteran's asthma and 
allergies as "in remission" or "under control." 

In contrast, the VA outpatient treatment records from 2003 to 
2006 show a worsening of the veteran's right shoulder 
condition. Most recently, a November 2005 MRI report shows an 
80 percent tear in the veteran's rotator cuff and 2006 
treatment reports indicate "[range of motion] is severely 
restricted in that shoulder" and "right shoulder has no 
passive or active abduction beyond 60 degrees...."

Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. 38 C.F.R. § 3.327(a) 
(2004). Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect. Id.

Here, new examinations are clearly warranted to reconcile the 
difference in severity noted in the September 2003 
examinations and recent VA outpatient treatment records. The 
RO should also take this opportunity to obtain the veteran's 
current medical records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outpatient or inpatient 
treatment records and hospitalization 
records for the veteran's right shoulder 
disability, allergic rhinitis, and 
bronchial asthma from the VA Medical 
Center in San Angelo, Texas for the time 
period February 2006 to the present. Any 
negative responses should be documented in 
the file. 

2. After obtaining the above VA records, 
to the extent available, schedule the 
veteran for a musculoskeletal VA 
examination to ascertain the severity of 
his service-connected right shoulder 
disability. The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished. Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered. 
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

3. After obtaining the above VA records, 
to the extent available, schedule the 
veteran for respiratory and ENT 
examinations to ascertain the severity of 
his service-connected asthma and allergic 
rhinitis. The claims file must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examinations, and the examination 
report(s) should reflect that such a 
review was made. All pertinent 
symptomatology and findings should be 
reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished.

4. Thereafter, readjudicate the veteran's 
claims. If the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. An appropriate 
period of time should be allowed for 
response. 

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  These claims must be afforded expeditious 
treatment. 


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

